UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7676



PLINIO BAUTISTA-ARIAS,

                                            Petitioner - Appellant,

          versus


ROBERT P. SHEARIN, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Marvin J. Garbis, District Judge. (CA-99-
3160-MJG)


Submitted:   February 10, 2000          Decided:    February 17, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Plinio Bautista-Arias, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Plinio Bautista-Arias seeks to appeal from the district court’s

order dismissing his action seeking post-conviction relief from his

conviction.    Although Bautista-Arias titled his action as arising

under 28 U.S.C. § 2241 (1994), he challenged the validity and

legality of his conviction for violating 18 U.S.C.A. § 924(c) (West

Supp. 1999).   Thus, the proper jurisdiction for his action was the

place where his conviction was obtained, the District of Maryland.

See 28 U.S.C.A. § 2255 (West Supp. 1999).     Because the district

court properly found that § 2255 provided an adequate remedy and

that such a motion was time-barred, the court properly dismissed

Bautista’s action.   Accordingly, we deny a certificate of appeal-

ability and dismiss this appeal.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          DISMISSED




                                 2